Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-1-2009

Rivera v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3254




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Rivera v. Comm Social Security" (2009). 2009 Decisions. Paper 1601.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1601


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 08-3254


                                 DANIEL RIVERA,

                                               Appellant

                                          v.

                     COMMISSIONER OF SOCIAL SECURITY



                   On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 2-07-cv-03233)
                  District Judge: Honorable Dickinson R. Debevoise


                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  March 13, 2009

           Before: FUENTES, CHAGARES and TASHIMA,* Circuit Judges

                                (Filed: April 1, 2009)



                                     OPINION




      *
        The Honorable A. Wallace Tashima, Senior United States Circuit Judge, United
States Court of Appeals for the Ninth Circuit, sitting by designation.

                                          1
TASHIMA, Circuit Judge:

       Daniel Rivera (“Rivera”) appeals the District Court’s affirmance of the Social

Security Administration’s (“SSA”) denial of his application for disability insurance and

social security insurance.

                                             I.

       Rivera is 44 years old. He has a high school education and past work experience

as a machine maintenance and assembly line worker. He alleges that he became disabled

on February 1, 2004, citing asthma, high blood pressure, swelling, hives, and back pain.

Rivera has had asthma since childhood, developed high blood pressure and back pain in

1992, and was treated on multiple occasions between April 14, 2004, and August 25,

2004, for his skin problems.

       An SSA physician examined Rivera and diagnosed him with arthritis of the

lumbosacral spine, asthma, and hypertension. The SSA then denied Rivera’s application

for benefits initially and on reconsideration, and he sought a hearing before an

Administrative Law Judge (“ALJ”).

       At his hearing, Rivera testified that he could not care for himself and relied on his

girlfriend to perform all necessary housework. He stated he could drive, but only did so

to attend doctors appointments. Rivera further testified that he could shower, shave, dress

himself, and lift between twenty and twenty-five pounds. After reviewing the medical

reports and testimony, the ALJ denied Rivera’s claim. Rivera appealed to the SSA

Appeals Council, which denied his request for review, rendering the ALJ’s decision final.

                                              2
Rivera then challenged the denial of benefits in the District Court.

                                               II.

          The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g), and we have

jurisdiction pursuant to 28 U.S.C. § 1291. We review the ALJ’s decision to “determine

whether it is supported by substantial evidence.” Newell v. Comm’r of Soc. Sec., 347
F.3d 541, 545 (3d Cir. 2003). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Reefer v. Barnhart,

326 F.3d 376, 379 (3d Cir. 2003) (quoting Universal Camera Corp. v. NLRB, 340 U.S.
474, 477 (1951)).

          The Social Security Act defines “disability” as the inability to engage “in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

1382c(a)(3)(A). ALJs evaluate eligibility for disability benefits using a five-step

sequential process. See 20 C.F.R. § 404.1520(a)(4); Williams v. Sullivan, 907 F.2d 1178,

1180 (3d Cir. 1992). If the ALJ finds a claimant disabled or not disabled at any step, she

makes a final determination and does not go on to the next step. 20 C.F.R. § 404.1520

(a)(4).

          At step one, the ALJ determined that Rivera was not engaged in any substantial

gainful activity. See id. at § 404.1520(a)(4)(i). At step two, the ALJ determined that

Rivera’s asthma, back disorder, and high blood pressure qualified as severe impairments.

                                                3
See id. at § 404.1520(a)(4)(ii). At step three, the ALJ determined that Rivera’s

impairments, although severe, did not meet or equal the clinical criteria of any

impairments listed in the regulations. See id. at § 404.1520(a)(4)(iii). At step four, the

ALJ considered Rivera’s residual functional capacity and concluded that he retained the

ability to perform his past relevant work, directing a finding of no disability. See id. at §

404.1520(a)(4)(iv). The findings at steps one through three are not in dispute. Rivera

contends that the ALJ erred in making his step-four finding.

       The SSA evaluating physician determined that Rivera did not suffer from acute

distress, walked normally without an assistive device, could walk on heels and toes

without difficulty, could perform a full squat, needed no help getting on and off the exam

table, exercised a full range of motion, could rise from a chair with no difficulty, had no

motion sensory deficit, and had no muscle atrophy. There is no medical evidence in the

record that contradicts the SSA physician’s findings.

       Rivera offered personal medical records and his own testimony to support his

claim that he could not return to work. Rivera’s personal medical records, however, do

not suggest that he is unable to return to his prior occupation, and his testimony is both

inconsistent with his disability applications and uncorroborated. Even taking Rivera’s

testimony as true, he admits to having abilities (e.g., driving, capacity to lift twenty to

twenty-five pounds, ability to get himself to and from appointments, ability to shower,

dress, and shave) that support an inference that he is capable of returning to his past work.

We thus conclude that sufficient evidence supports the ALJ’s conclusion that none of

                                               4
Rivera’s impairments, alone or in concert, precluded him from returning to his prior

occupation as an assembly line worker.

       Rivera also contends that the ALJ failed to take his obesity into account as Social

Security Ruling (“SSR”) 02-1P, 2000 WL 628049, expressly requires. The SSR instructs

adjudicators “to consider the effects of obesity not only under the listings but also when

assessing a claim at other steps of the sequential evaluation process, including when

assessing an individual's residual functional capacity,” and reminds them to consider “the

combined effects of obesity with other impairments” when making disability

determinations. SSR 02-1P, 2000 WL 628049, at *1.

       In his decision denying Rivera’s claim, the ALJ made the following finding:

       While the record indicates that the claimant was obese, the undersigned
       finds that the claimant’s obesity alone or in combination with her [sic] other
       impairments does not cause additional or severe limitations on the
       claimant’s functioning that would prevent him from performing routine
       movement and the necessary physical activities required within the work
       environment on a regular or continuing basis.

Evidence in the record supports the ALJ’s conclusion. Rivera is overweight, as the SSA

physician recognized, but the medical evidence does not suggest that his obesity would

prevent him from returning to his past work. When the ALJ determines that obesity,

either alone or in concert with other conditions, is not a relevant factor, there is no

requirement that an ALJ repeat this determination throughout each step of the sequential

analysis. See Rutherford v. Barnhart, 399 F.3d 546, 552-53 (3d Cir. 2005).

       For the reasons set forth above, we will AFFIRM the judgment of the District


                                               5
Court.